F I L E D
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS                 JUL 19 2002
                           FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge
                                                                           Clerk

                                No. 02-50114
                              Summary Calendar




LI YU, Administrator of the Estate of Wei Y. Wu,

            Plaintiff-Appellant,

                                    versus

STATE OF TEXAS DEPARTMENT OF TRANSPORTATION; CAROLINE A. HERRERA,
Materials and Test Section, Construction Division, Texas Department
of Transportation; KATHERINE L. HOLTZ, Materials and Test Section,
Construction Division, Texas Department of Transportation,

            Defendants-Appellees.



            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-01-CV-741-SS


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Li Yu, as administrator of the estate of Wei Y. Wu, appeals

the district court’s order dismissing her claims against defendants

Texas Department of Transportation and Caroline A. Herrera and

Katherine L. Holtz in their official capacities.                   The order,

however, did not dismiss Yu’s claims against Herrera and Holtz in



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
their individual capacities under 42 U.S.C. §§ 1983 and 1985 and

state tort law.        In the absence of a Federal Rule of Civil

Procedure 54(b) certification, which Yu did not request and the

district court did not provide, we have no jurisdiction over the

appeal of an order dismissing all claims against one defendant but

only dismissing some but not all of the plaintiff’s claims against

the other defendants.1

      APPEAL DISMISSED FOR LACK OF JURISDICTION.




      1
        See Gibbs v. Grimmette, 254 F.3d 545, 550 (5th Cir. 2001), cert. denied,
122 S. Ct. 1083 (2002); Woods v. Smith, 60 F.3d 1161, 1167 (5th Cir. 1995);
Arango v. Guzman Travel Advisors Corp., 621 F.2d 1371, 1378 n.8 (5th Cir. 1980).

                                       2